Opinion issued March 25, 2010












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00993-CV
____________

LIBERTY MUTUAL, CARRIER AND SUPERIOR ENERGY SERVICES,
EMPLOYER, Appellants

V.

HERCULES OFFSHORE, INC., RYAN MARINE SERVICES, INC., AND
HERCULES LIFTBOAT CO., LLC, Appellees




On Appeal from the County Court at Law No. 2
Galveston County, Texas
Trial Court Cause No. 58,722




MEMORANDUM OPINION
          On March 3, 2010, appellants, Liberty Mutual, Carrier and Superior Energy
Services, Employer, filed a motion to dismiss their appeal.  The motion is unopposed. 
No opinion has issued.  Accordingly, the motion is granted, and the appeal is
dismissed.  See Tex. R. App. P. 42.1(a)(1).  
          Any other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale.